DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burt (WO 2011061480).
Regarding claim 1, Burt discloses a piezoelectric vibration plate comprising: 
a dome part (Examiner’s Annotated Figure 1); a flange part (Examiner’s Annotated Figure 1) that projects outward in a radial direction from a peripheral edge of the dome part (Examiner’s Annotated Figure 1); and an annular plate (Examiner’s Annotated Figure 1) that projects outward in a radial direction from a peripheral edge of the flange part (Examiner’s Annotated Figure 1), wherein the flange part is integral with the dome part (The drawings depict the flange and dome part being an integral element).

    PNG
    media_image1.png
    366
    488
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 2, Burt discloses an ultrasonic water jet apparatus that jets water to which ultrasonic vibration is propagated to a workpiece, the ultrasonic water jet apparatus comprising: 
a water accumulation part (46) in which the water supplied from a water supply source is temporarily accumulated (Page 65, lines 12-15); a jet port (Examiner’s Annotated Figure 1) that jets the water accumulated in the water accumulation part (The water is ejected through the plate, and through the jet port delineated by the wall extensions of the cavity); and a piezoelectric vibration plate including a dome part (Examiner’s Annotated Figure 1) that is disposed opposed to the jet port in the water accumulation part (Examiner’s Annotated Figure 1) and propagates the ultrasonic vibration to the water accumulated in the water accumulation part (Page 65, lines 19-20), a flange part that projects outward in a radial direction from a peripheral edge of the dome part (Examiner’s Annotated Figure 1), and an annular plate that projects outward in [[a]] the radial direction from a peripheral edge of the flange part (Examiner’s Annotated Figure 1), wherein a recessed surface side of the dome part of the piezoelectric vibration plate is oriented toward the jet port (Examiner’s Annotated Figure 1) and an outer circumferential part of the annular plate of the piezoelectric vibration plate is supported by a sidewall of the water accumulation part (Figure 20J3), and the ultrasonic vibration generated from the piezoelectric vibration plate by high-frequency power supplied to the piezoelectric vibration plate is concentrated toward the jet port and the water to which the ultrasonic vibration is propagated in the water accumulation part is jetted from the jet port (Page 65, lines 19-20), wherein the flange part is integral with the dome part (The drawings depict the flange and dome part being an integral element).
Regarding claim 3, Burt discloses an ultrasonic vibration horn that concentrates ultrasonic vibration at one point and gives the ultrasonic vibration to a workpiece, the ultrasonic vibration horn comprising: 
a piezoelectric vibration plate including a dome part, a flange part that projects outward in a radial direction from a peripheral edge of the dome part, and an annular plate that projects outward in the radial direction from a peripheral edge of the flange part (Examiner’s Annotated Figure 1); and a housing (400) that supports the annular plate of the piezoelectric vibration plate in such a manner that a recessed surface side of the dome part is oriented toward a side of the one point at which the ultrasonic vibration is desired to be concentrated wherein the flange part is integral with the dome part (Examiner’s Annotated Figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Burt in view of Takahashi (US 2003/0142173).
Regarding claims 4, 7 and 9, Burt discloses the piezoelectric vibration plate of claims 1-3, but fails to disclose wherein the dome part comprises a pair of electrodes.
Takahashi discloses an improved device wherein a dome part comprises a pair of electrodes (120, 130, 140).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Burt with the disclosures of Takahashi, improving the device of Burt to provide the dome part including a pair of electrodes (Takahashi, Figure 7), in order to provide for a plate with a more efficient electrical application, and reduced drive voltage requirements, as disclosed by Takahashi (Paragraph 65).
Burt in view of Takahashi further discloses a device wherein the flange part is integral with a first electrode of the pair of electrodes (Examiner’s Annotated Figure 1, the electrode is instituted through the plate of Burt).
Regarding claims 5, 8 and 10, Burt in view of Takahashi discloses the piezoelectric vibration plate of Claims 4, 7, and 9 wherein the pair of electrodes are arranged in stacked relationship (Takahashi, Figure 7), and the first electrode is a lower electrode in the stacked relationship (Examiner’s Annotated Figure 1, as modified).
Regarding claim 6 and 11, Burt in view of Takahashi discloses the piezoelectric vibration plate of Claims 5 and 10, wherein an outer circumferential part of the annular plate projects outwardly in the radial direction from the peripheral edge of the flange part. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Primary Examiner, Art Unit 3752